Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims status
In the amendment filed on March 26, 2021, claims 38-69 have been canceled and claims 1, 10, 19, 25, 27, 30 and 32 have been amended.  Therefore, claims 1-37 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancellation of claim 29 by Examiner’s Amendments were authorized by Peng Zhou during the examiner-initiated interview conducted on April 12, 2021.
Claim 29 (canceled).

Allowable Subject Matter
Claims 1-28 and 30-37 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 30, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a plurality of spatially distributed actuators, each actuator configured for interacting with a biological skin surface” in combination with “wherein the wireless power system provides a power harvesting that is greater than or equal to 5 mW” and “wherein the wireless controller is a Near Field Communication (NFC) chip having a plurality of outputs, with each output electronically connected to an individual actuator, wherein the actuation device further comprises a switch electronically positioned between the NFC chip output and the actuators to provide the individual actuator electrical energization at a switching frequency.” 
Regarding claim 27, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a plurality of spatially distributed actuators, each actuator configured for interacting with a biological skin surface” in combination with “wherein the wireless power system provides a power harvesting that is greater than or equal to 5 mW, wherein the actuator comprises a thermal actuator, wherein the thermal actuator comprises a wire that heats under an applied electric current, and is formed from a gold wire having a width of between 10 micrometer and 200 micrometer with a thermal heating area that is between 1 mm2 and 50 mm2.”.
Regarding claims 2-26, 28, 31-37, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687